Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.725 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF UTAH

 CORPORATION OF THE PRESIDENT OF
 THE CHURCH OF JESUS CHRIST OF                        MEMORANDUM DECISION AND
 LATTER-DAY SAINTS, a Utah                             ORDER DENYING MOTION TO
 Corporation, LDS FAMILY SERVICES, a                 REMAND AND GRANTING MOTION
 Utah Corporation,                                            TO DISMISS

         Plaintiffs,                                           Case No. 2:20-cv-507

 vs.                                                           Judge Clark Waddoups

 FD, an individual,

         Defendant.

       Before the court are Plaintiffs’ Motion to Remand, (ECF No. 19), and Defendant’s

Motion to Dismiss or Stay, (ECF No. 10). As explained below, the court DENIES Plaintiffs’

Motion to Remand, and GRANTS Defendant’s Motion to Dismiss.

                                               Background

Procedural Background

       On May 27th, 2016, F.D. filed a “Complaint for Personal Injury” in the Navajo Nation

District Court of Window Rock, Arizona (“Navajo District Court”). (2:19-cv-62, ECF No. 2-1 at

2.) F.D. brought that Complaint “under Navajo Law . . . .” (2:19-cv-62, ECF No. 2-1 at 2.) “After

being served with F.D.’s complaint, Plaintiffs filed an action in this Court requesting that F.D. be

enjoined from proceeding with her claims in the Navajo District Court because that court lacked

subject-matter jurisdiction.” (2:19-cv-62, Compl. ¶ 2, ECF No. 2 at 2.) That case was assigned to




                                                 1
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.726 Page 2 of 22




United States District Judge Robert J. Shelby, and was given case number 2:16-cv-453.1 The

court refers to this case as “the first federal case.”

           On November 16, 2016, Judge Shelby entered an order dismissing the first federal case,

concluding that “Plaintiffs must exhaust their Tribal Court remedies before seeking relief from

this court.” (2:16-cv-453, ECF No. 40 at 2.)

Disputed Settlement Agreement

           Plaintiffs assert that “[o]n August 1, 2018, Plaintiffs communicated” to F.D.’s former

counsel “an offer to settle Defendant’s [tribal] claims for a payment of $60,000.” (2:19-cv-62,

ECF No. 4-1 at 4.) No written record of this offer has been provided to the court.2

           The next day, on August 2, 2018, one of F.D.’s former attorneys sent an email to

Plaintiffs’ counsel, writing that F.D. “accepts the $60,000 settlement offer.” (2:19-cv-62, ECF

No. 4-1 at 15.) On August 3, 2018, F.D.’s former counsel received a letter from attorney David

R. Jordan3 denying any intention by F.D. to settle:

           I am writing this letter to confirm that [F.D.] is not interested in any settlement
           offers that have been proposed to her, and does not wish to settle at this time. She
           has retained this firm as substitute counsel, and she would like that transition to
           occur as soon as possible.

(2:19-cv-62, ECF No. 4-1 at 17.)

            According to Plaintiffs, F.D’s former counsel forwarded this letter to Plaintiffs’ counsel.

(2:19-cv-62, ECF No. 4-1 at 5.)




1
    Judge Shelby is now the Chief District Judge of the District of Utah.
2
 At oral argument held on October 23, 2020, Plaintiffs’ counsel appeared to suggest that he made the offer to F.D.’s
former counsel over the phone.
3
    Not to be confused with David J. Jordan, who represents Plaintiffs in this case and all related actions.


                                                             2
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.727 Page 3 of 22




       On August 17, 2018, Plaintiffs’ counsel responded to David R. Jordan asking whether

F.D. “intend[ed] to honor the terms of the settlement already reached.” (2:19-cv-62, ECF No. 4-1

at 20.) Citing both Utah and New Mexico law, Plaintiffs’ counsel wrote that the email from

F.D.’s prior counsel accepting the settlement agreement “constitutes a binding, enforceable

settlement agreement.” (2:19-cv-62, ECF No. 4-1 at 19.) Plaintiffs’ counsel also wrote, citing

Navajo law, that F.D.’s “acceptance of a settlement agreement and subsequent attempt to renege

is contrary to the [Navajo] Dine’ concept of k’e.” (2:19-cv-62, ECF No. 4-1 at 20.)

       On August 22, 2018, David R. Jordan responded, stating that F.D.’s “prior counsel spoke

with her husband, and her husband attempted to settle on her behalf. Her prior counsel never

spoke with [her] and [she] never agreed to settle.” (2:19-cv-62, ECF No. 4-1 at 23.) In this letter,

Mr. Jordan expressed his opinion that resolution of the disputed settlement agreement would be

resolved under Navajo Law. Rather than quote the entirety of the letter, the court provides

illustrative examples:

    • “I commend you for your interest in k’e and the implicit acknowledgement that this
        matter will be resolved by Diné Bi Beenahaz áanii.”
    • “[W]e have little difficulty in concluding that a Navajo court will not support your
        client in the assertion that a bilagaana husband settled this case on behalf of his
        wife.”
    • “Navajo law will not enforce a release unless the releasor’s intent to settle is
        ‘manifest.’ Clark v. Allen, 7 Nav. R. 422 (Nav. Sup. Ct. 1999). As noted above, a
        discussion between counsel and a spouse does not reveal ‘manifest’ intent to settle.”
    • “In short, we are confident that Navajo courts will respect the fact that [F.D.] has not
        agreed to compromise her claim.”
(2:19-cv-62, ECF No. 4-1 at 23–25.)




                                                 3
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.728 Page 4 of 22




First State Suit

           Plaintiffs did not attempt to enforce the disputed settlement agreement in the Navajo

District Court.4 Instead, on October 17, 2018, Plaintiffs filed a “Declaratory Judgment

Complaint” against F.D in the Fourth Judicial District in and for Utah County, State of Utah

(“Fourth District Court” or “state court”) seeking “a declaration that the settlement entered into

by Plaintiffs and [F.D] on August 2, 2018, is a binding contract and that [F.D] is bound by the

terms of that contract.” (2:19-cv-62, ECF No. 4 at 6.) In that Complaint, Plaintiffs alleged that

“[t]he [Fourth District] Court has jurisdiction over this matter pursuant to Utah Code § 78B-3-

205.” (2:19-cv-62, ECF No. 4 at 3.) The Plaintiffs apparently rely on the provision that the state

court has jurisdiction over any claim arising out of “the transaction of any business within the

state.”

F.D. Confirms that She Will Not Respond to State Complaint

           Plaintiffs further assert that “on December 7, 2018, Plaintiffs’ counsel spoke with

[F.D.’s] counsel and asked whether Defendant intended to respond the Complaint.” (2:19-cv-62,

ECF No. 4-1 at 7.) F.D.’s “counsel stated that Defendant did not intend to respond to the

Complaint.” (2:19-cv-62, ECF No. 4-1 at 7.)

Plaintiffs Move for Default Judgment

           Plaintiffs obtained a default certificate and moved for default judgment against F.D. on

January 2, 2019. (See 2:19-cv-62, ECF No. 4-1 at 2.) In their Motion, Plaintiffs alleged the state

court’s personal jurisdiction over F.D., but did not address the state court’s subject-matter




4   The court confirmed this fact at the October 23, 2020 hearing.



                                                            4
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.729 Page 5 of 22




jurisdiction.5 Regarding the state court’s personal jurisdiction over F.D., Plaintiffs argued, in

relevant part:

         This [state] Court has personal jurisdiction over [F.D.] because she is a resident
         of Utah. . . . The [state] Court also has personal jurisdiction over [F.D.] pursuant
         to Utah Code § 78B-3-205 because she transacted business in Utah by entering
         into a settlement agreement with Plaintiffs . . . .

(2:19-cv-62, ECF No. 4-1 at 9 (bold added).)

State Court Grants Motion for Default Judgment

         On January 7, 2019, the Fourth District Court entered an Order Granting Plaintiffs’

Motion for Default Judgment that provided, in its entirety:

         Before the Court is plaintiffs Corporation of the President of the Church of Jesus
         Christ of Latter-day Saints and LDS Family Services (together, ‘Plaintiffs’)
         Motion for Default Judgment (the ‘Motion’) against defendant [F.D.]
         (‘Defendant’). The Court, having considered the Motion and being fully advised,
         hereby GRANTS the Motion and declares as follows:

         1. On August 2, 2018, Plaintiffs and Defendant entered into a valid and binding
            settlement agreement with respect to the claims alleged by Defendant in her
            complaint filed in the Navajo Nation district court dated May 27, 2016.

         2. Pursuant to the settlement agreement, Defendant is entitled to a payment of
            $60,000 from Plaintiffs. Upon tender of that sum, Plaintiffs are released from
            all claims that are or could have been asserted against Plaintiffs in that case.

         IT IS SO ORDERED.

(2:19-cv-62, ECF No. 4-2 at 2–3.) As can be seen, the Fourth District Court’s Order did not

identify the source of its authority to enforce a settlement agreement arising from claims brought

in Navajo District Court under Navajo law. Nevertheless, the Fourth District Court implicitly

found it had jurisdiction to enter default judgment in favor of Plaintiffs and against F.D. No


5 The Utah Supreme Court has explained that “[s]ubject matter jurisdiction is the authority and competency of the
court to decide the case.” State, Dep’t of Soc. Servs. v. Vijil, 784 P.2d 1130, 1132 (Utah 1989). “Personal
jurisdiction, on the other hand, is the court’s ability to exercise its power over a person for the purposes of
adjudicating his or her rights and liabilities.” Id. “A lack of either is fatal to a court’s authority to decide a case with
respect to a particular litigant.” Id.


                                                             5
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.730 Page 6 of 22




evidence was presented as to F.D.’s intent to settle or her prior counsel’s authority to act on her

behalf.

F.D. Rejects Payment

           It is undisputed that “[o]n January 11, 2019, Plaintiffs tendered the Settlement Amount to

[F.D.].” (ECF No. 1-2 at 3.) Plaintiffs acknowledge that “[F.D.] rejected Plaintiffs’ tender.”

(ECF No. 1-2 at 3.) “On January 14, 2019, Plaintiffs received in the mail the check Plaintiffs sent

to [F.D.] with the word ‘VOID’ written on the check.” (ECF No. 1-2 at 3.)

Second Federal Case

           On January 28, 2019, the Plaintiffs filed a second federal action.6 (2:19-cv-62, ECF No.

2.) That case was assigned to the undersigned. Plaintiffs sought judgment from this court

“declaring that the Navajo District Court lacks subject-matter jurisdiction over [F.D.’s] claims

and that [F.D’s] claims are moot.” (2:19-cv-62 ECF No. 2 at 4.) First, Plaintiffs argued that

“[t]he Navajo District Court lacks subject matter jurisdiction over [F.D’s] claims because

Plaintiffs are nonmembers of the Navajo Tribe and [F.D.’s] claims did not arise from conduct on

the Navajo Nation.” (2:19-cv-62, ECF No. 2 at 4.) Second, they argued that F.D’s “claims

pending in the Navajo District Court are moot because they have been settled and released.”

(2:19-cv-62, ECF No. 2 at 4.)

           Regarding the first argument, the court held that because Plaintiffs had not exhausted

their tribal remedies, considerations of comity required this court to abstain from hearing

Plaintiffs’ challenge to the Navajo District Court’s subject matter jurisdiction over F.D’s claims.

(See 2:19-cv-62, ECF No. 45 at 12–13.)




6   F.D. is identified as B.N. in the second federal case, but it is undisputed that F.D. is the same individual sued here.


                                                              6
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.731 Page 7 of 22




         Regarding the second argument, Plaintiffs had argued that “[t]he Fourth District Court’s

ruling” finding a valid settlement agreement had “preclusive effect in this [federal] Court” by

virtue of the full faith and credit statute, 28 U.S.C. § 1738. (See 2:19-cv-62, ECF No. 23 at 30

(citations omitted).) Based on Plaintiffs’ reliance on the full faith and credit statute, this court

rejected the argument that the state default judgment order divested the Navajo District Court of

jurisdiction. (See 2:19-cv-62, ECF No. 45 at 21 (“But ‘full faith and credit comprises the law of

issue and claim preclusion and ‘is not a jurisdictional matter.’” (emphasis in original) (citation

omitted)).

        This court found that “[b]ecause the state court judgment relates to an issue of

preclusion—and not a lack of subject matter jurisdiction by virtue of mootness—this court

concludes that relief related to the state court judgment must be made either in the state court or

in the tribal court.” (2:19-cv-62, ECF No. 45 at 21–22.) The court reasoned that if it “were to

grant Plaintiffs the relief they seek—and enjoin BN from proceeding in tribal court—the tribal

court would be deprived of an opportunity to determine for itself what effect to give the state

court judgment.” (2:19-cv-62, ECF No. 45 at 22.) The court then stayed the case until Plaintiffs

had exhausted their tribal court remedies. (2:19-cv-62, ECF No. 45 at 23.) The tribal court action

is still pending in the tribal courts.

Second State Suit

         On December 13, 2019, Plaintiffs filed a second Complaint against F.D. in the Fourth

District Court, seeking an order enjoining F.D. (See ECF No. 1-2.) Plaintiffs sought an order

enjoining F.D., and anyone on her behalf “from proceeding with [her] claims against Plaintiffs in

the Navajo court action . . . .” (ECF No. 1-2 at 6 (emphasis added).) Plaintiffs also sought “a




                                                   7
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.732 Page 8 of 22




judgment declaring that Plaintiffs have been released from any claims that Defendant asserted or

could have asserted against them in the Navajo court action.” (ECF No. 1-2 at 6.)

F.D. Removes Second State Action to this Court

       On July 15, 2019, F.D. removed Plaintiffs’ second state Complaint to this court, arguing

that there was federal question jurisdiction. F.D. argued that Plaintiffs seek “to use state courts to

disrupt the tribal court process through injunctive relief,” and argued that this creates “an

unavoidable dispute about how that impacts tribal sovereignty.” (ECF No. 1 at 6–7.)

                                              Analysis

       Plaintiffs’ Motion to Remand raises a question of judicial power: whether the Fourth

District Court has the authority to enforce a disputed settlement agreement—to resolve claims

brought by a Navajo, in Navajo District Court, under Navajo law—when the Fourth District

Court is not the court of the original action and when the action is still pending in the Navajo

District Court. As explained below, because the state court has already implicitly determined that

it has such authority, and because that exercise of jurisdiction interferes with tribal sovereignty

and self-government, this court holds that the state court is divested of subject matter jurisdiction

over Plaintiffs’ claims as a matter of federal law.

       The court proceeds in five steps. First, this court discusses relevant federal and Utah

precedent related to the enforcement of settlement agreements. Second, the court discusses

certain principles of Federal Indian Law confirming the status of Indian Tribes as quasi-

sovereign nations. Third, the court discusses relevant precedent related to foreign antisuit

injunctions because that topic provides a helpful analogy to this case. Fourth, the court explains

why this case arises under federal law, and why it denies Plaintiffs’ Motion to Remand. Fifth, the

court explains why it dismisses this case.




                                                  8
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.733 Page 9 of 22




I.      Enforcement of Settlement Agreements

        As discussed above, when the Fourth District Court granted Plaintiffs’ Motion for Entry

of Default Judgment, it did not identify or discuss the source of its authority to enforce a disputed

settlement agreement arising from claims brought by a Navajo, in Navajo District Court, under

Navajo law.

        To resolve Plaintiffs’ Motion to Remand, this court finds it helpful to review precedent

relating to the enforcement of settlement agreements. The court discusses (A) federal courts’

subject-matter jurisdiction to enforce settlement agreements after dismissal of the complaint; (B)

federal authorities discussing the source of a court’s authority to enforce a settlement agreement

prior to dismissal; and (C) Utah Supreme Court precedent supporting the proposition that a

motion to enforce a settlement agreement is properly filed in the court of the original action.

     A. Kokkonen

        In Kokkonen v. Guardian Life Ins. Co. Of Am., 511 U.S. 375 (1994), “the United

States Supreme Court . . . extensively addressed the circumstances under which a federal court

has jurisdiction to enforce a settlement agreement.” Nelson v. Pennsylvania, 125 F. App’x 380,

381 (3d Cir. 2005). In Kokkonen, the plaintiff originally brought “various state-law claims” in

California state court. Kokkonen, 511 U.S. at 376. The defendant removed to federal court “on

the basis of diversity jurisdiction.” Id. The case proceeded to trial in federal court. See id. Before

the jury rendered a verdict, “the parties arrived at an oral agreement settling all claims and

counterclaims, the substance of which they recited, on the record, before the District Judge in

chambers.” Id. “[T]he parties executed a Stipulation and Order of Dismissal with Prejudice,”

which the District Judge entered—“dismissing the complaint and cross-complaint.” Id. at 377.




                                                  9
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.734 Page 10 of 22




        After the district court had dismissed the complaint and cross-complaint, the parties had a

 dispute about the plaintiff’s obligations under the settlement agreement. Id. The issue was

 whether the federal district court had subject matter jurisdiction to enforce the settlement

 agreement after it had dismissed the complaint. See id. Before answering that question, the

 Supreme Court noted that “[e]nforcement of [a] settlement agreement . . . whether through award

 of damages or decree of specific performance, is more than just a continuation or renewal of the

 dismissed suit, and hence requires its own basis for jurisdiction.” Kokkonen, 511 U.S. at 378

 (emphasis added).

        Because the district court’s dismissal order did not (1) contain a provision indicating that

 it would retain jurisdiction in the event of a dispute, nor (2) incorporate the terms of the

 settlement agreement—the Supreme Court held that the district court lacked subject matter

 jurisdiction to enforce the settlement agreement. See id. at 381–82 (“we think the court is

 authorized to embody the settlement contract in its dismissal order or, what has the same effect,

 retain jurisdiction over the settlement contract if the parties agree. Absent such action,

 however, enforcement of the settlement agreement is for state courts, unless there is some

 independent basis for federal jurisdiction.”).

    B. Federal Case Law

        As discussed above, the federal district court in Kokkonen lacked subject-matter

 jurisdiction to enforce a disputed settlement agreement after it had dismissed the complaint. But

 the Supreme Court in Kokkonen did not discuss the source of a court’s authority to enter a

 settlement agreement prior to dismissal. Nor did Kokkonen discuss the possibility that litigants

 might dispute the existence of a valid settlement agreement prior to dismissal.




                                                  10
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.735 Page 11 of 22




        Generally, “‘[a] trial court has the power to summarily enforce a settlement agreement

 entered into by the litigants while the litigation is pending before it.’” Shoels v. Klebold, 375

 F.3d 1054, 1060 (10th Cir. 2004) (emphasis added) (quoting United States v. Hardage, 982 F.2d

 1491, 1496 (10th Cir. 1993). This authority does not arise under any rule of civil procedure, “but

 under the trial court’s inherent equitable power . . . to enforce a settlement agreement when the

 practical effect is merely to enter a judgment by consent.” See Millner v. Norfolk & W. R. Co.,

 643 F.2d 1005, 1009 (4th Cir. 1981); see also Aro Corp. v. Allied Witan Co., 531 F.2d 1368,

 1371 (6th Cir. 1976) (“It is well established that courts retain the inherent power to enforce

 agreements entered into in settlement of litigation pending before them.”); see also Kukla v. Nat'l

 Distillers Prod. Co., 483 F.2d 619, 621 (6th Cir. 1973) (“We initially note that the authority for a

 District Court’s entry of final judgment incorporating the terms of a pre-trial settlement

 agreement rests under neither Rule 56 nor Rule 16. Rather, such a judgment ‘is in the nature of a

 judgment by consent,’ authorized under what has been consistently recognized as the trial court’s

 ‘inherent power to summarily enforce settlement agreements entered into by parties litigant in a

 pending case.’” (citations omitted)).

        It is thus well established that a trial court’s power to enforce a settlement agreement

 entered into by the litigants while litigation is pending before it is based on the court’s inherent

 authority. But if the litigants do not agree that a valid settlement agreement exists, a trial court

 should, if needed, conduct an evidentiary hearing to resolve the dispute. See Hardage, 982 F.2d

 at 1496 (“the majority of our sister circuits agree that where material facts concerning the

 existence or terms of an agreement to settle are in dispute, the parties must be allowed an

 evidentiary hearing.”). In Hardage the Tenth Circuit cited seven cases to support the proposition

 that this was the prevailing view among the federal circuit courts. See id.




                                                   11
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.736 Page 12 of 22




          In two of the seven cases, a federal circuit court held that the federal district court had

 properly held an evidentiary hearing to resolve a disputed settlement agreement.7 In three of the

 seven cases, a federal circuit court remanded to the federal district court to conduct an

 evidentiary hearing to resolve a disputed settlement agreement.8 In two of the seven cases, a

 federal circuit court held that a federal district court’s summary enforcement of a settlement

 agreement without an evidentiary hearing was proper because the existence of a settlement

 agreement could not reasonably be challenged.9

          The holdings of the seven cases cited by the Tenth Circuit in Hardage were not uniform.

 But an underlying assumption of each case was that an evidentiary hearing to resolve a disputed

 settlement agreement, if needed, would be conducted by the federal district court—the court of

 the original action. This is consistent with the prevailing view among federal courts: “[a] motion

 to enforce a settlement agreement is properly directed to the court in which the original action is




 7 [1] Bamerilease Capital Corp. v. Nearburg, 958 F.2d 150, 153 (6th Cir. 1992) (“The trial court held a properly
 conducted evidentiary hearing, affording both parties the opportunity to be heard. Thus, the trial court did what was
 required of it and appellant’s complaint here is without merit.”); [2] Adams v. Johns-Manville Corp., 876 F.2d 702,
 708 (9th Cir. 1989) (“In his order denying reconsideration, the judge persuasively reasoned: ‘Raymark did in fact
 receive an evidentiary hearing on the issue of formation of the settlement agreement.’”).
 8
   [1] Tiernan v. Devoe, 923 F.2d 1024, 1027 (3d Cir. 1991) (“This case involves a challenge to an order of the
 district court granting summary enforcement of several settlement agreements. Although we recognize the
 difficulties faced by the district judge in this confusing matter, we will vacate the order and remand to the district
 court for a determination of the validity of the settlements.”); [2] Mid-S. Towing Co. v. Har-Win, Inc., 733 F.2d 386,
 392 (5th Cir. 1984) (“Accordingly, our remand is for the narrow purpose of providing OKC with an evidentiary
 hearing in which OKC will have the burden of proof . . . on the factual question of whether Sawyer did not actually
 have authority to settle the case.”); [3] Autera v. Robinson, 419 F.2d 1197, 1203 (D.C. Cir. 1969) (“The parties on
 both sides of appellants’ lawsuit had valuable interests at stake in the motion proceeding entertained by the District
 Court. To the extent that their several representations to the court left issues of fact for determination, they are
 entitled to an evidentiary hearing. The judgment appealed from is accordingly reversed, and the case is remanded to
 the District Court for proceedings not inconsistent with this opinion.”).

 9 [1] Petty v. Timken Corp., 849 F.2d 130, 132 (4th Cir. 1988) (“Although summary enforcement is inappropriate
 when there is a material dispute about the existence of a settlement agreement or the authority of an attorney to enter
 a settlement agreement on behalf of his client . . . Petty’s effort to bring his case within that context is thoroughly
 unpersuasive.”); [2] Gatz v. Sw. Bank of Omaha, 836 F.2d 1089, 1095 (8th Cir. 1988) (“We conclude that summary
 enforcement of the settlement agreement was proper because the agreement was clear and unambiguous and there
 were no substantial factual issues to be resolved by an evidentiary hearing.”).


                                                           12
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.737 Page 13 of 22




 pending.” Crumpacker v. Farrell, 516 F. Supp. 276, 281 n. 9 (N.D. Ind. 1981); see also Beirne v.

 Fitch Sanitarium, Inc., 167 F. Supp. 652, 654 (S.D.N.Y. 1958) (“Generally, a settlement

 agreement may be enforced by motion in the original action.”).

         To summarize, the prevailing view among federal courts is that a trial court’s power to

 enforce a settlement agreement prior to dismissal is rooted in its inherent authority. If a dispute

 over the validity of a settlement agreement arises prior to dismissal, the court in which the

 original action is pending should hold an evidentiary hearing.

     C. Utah Law

         Utah law also appears to require a motion to enforce a settlement agreement to be

 brought in the court of the original action. Like the Tenth Circuit, the Utah Supreme Court has

 recognized that “[i]t is now well established that the trial court has power to summarily enforce

 on motion a settlement agreement entered into by the litigants while the litigation is pending

 before it.” Tracy-Collins Bank & Tr. Co. v. Travelstead, 592 P.2d 605, 609 (Utah 1979)

 (emphasis added). The Utah Supreme Court’s statements in Tracy-Collins suggest that this

 authority is limited to situations where the trial court is “the court of the original action.” See id.

 at 607 (“It is quite well established that a settlement agreement may be summarily enforced by

 motion in the court of the original action.” (emphasis added).)

         In Tracy-Collins, the Utah Supreme Court approvingly cited Melnick v. Binenstock, a

 case from the Supreme Court of Pennsylvania. See id. In Melnick, the Supreme Court of

 Pennsylvania provided, in relevant part:

         Where the right of one of the parties to such an agreement compromising pending
         litigation is contested, the true interpretation of the agreement should be found by
         the court in which the litigation was pending, or, if in equity, within the terms of
         the decree entered in accordance with the compromise. A party seeking to enforce
         an agreement compromising pending litigation is not at liberty to institute in any
         court any action he sees fit; especially is this true as here, where the agreement



                                                   13
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.738 Page 14 of 22




        has been in part performed. A compromise or settlement of litigation is always
        referable to the action or proceeding in the court where the compromise was
        effected; it is through that court the carrying out of the agreement should
        thereafter be controlled. Otherwise the compromise, instead of being an aid to
        litigation, would be only productive of litigation as a separate and additional
        impetus.

 Melnick v. Binenstock, 318 Pa. 533, 536, 179 A. 77, 78 (1935) (emphasis added). The Utah

 Supreme Court’s reliance on Melnick suggests that it would agree that “[a] party seeking to

 enforce [a settlement agreement resolving] pending litigation is not at liberty to institute in any

 court any action he sees fit.”

 II.    Relevant Principles of Federal Indian Law

        The Supreme Court has recognized that Indian “tribes remain quasi-sovereign nations . . .

 .” Santa Clara Pueblo v. Martinez, 436 U.S. 49, 71 (1978) “Although no longer ‘possessed of the

 full attributes of sovereignty,’ they remain a ‘separate people, with the power of regulating their

 internal and social relations.’” Id. (citations omitted). “They have power to make their own

 substantive law in internal matters, and to enforce that law in their own forums.” Id. (citations

 omitted).

        Congress, too, has “extraordinarily broad” “authority over Indian matters.” See id. at 72.

 Accordingly, “tribal sovereignty is dependent on, and subordinate to, only the Federal

 Government, not the States.” Washington v. Confederated Tribes of Colville Indian

 Reservation, 447 U.S. 134, 154 (1980) (bold added). “[W]hen Congress has wished the States to

 exercise” power to assume jurisdiction over Indian affairs that take place on the Indian

 reservation, “it has expressly granted them th[is] jurisdiction . . . .” Williams v. Lee, 358 U.S.

 217, 221 (1959). Importantly, “[i]f state-court jurisdiction over Indians or activities on Indian

 lands would interfere with tribal sovereignty and self-government, the state courts are generally

 divested of jurisdiction as a matter of federal law.” Iowa Mut. Ins. Co. v. LaPlante, 480 U.S. 9,



                                                   14
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.739 Page 15 of 22




 15 (1987). There is no claim in this case that any federal statute would vest jurisdiction in the

 state court to resolve the disputed settlement agreement.

 III.    Foreign Antisuit Injunctions as a Helpful Analogy

         Plaintiffs filed their Complaint in the Fourth District Court seeking “an order enjoining

 [F.D.] . . . from proceeding with [her] claims against Plaintiffs in the Navajo court action.” (ECF

 No. 1-2 at 6.) What Plaintiffs seek may be described as an “antisuit injunction.”

         An antisuit injunction does not “work[] directly on [a] collateral forum.” § 10:42.Antisuit

 injunctions—Generally, 3 Newberg on Class Actions § 10:42 (5th ed.). Instead, “an antisuit

 injunction enjoins a litigating party presently before the enjoining court from litigating

 elsewhere.” Id. (emphasis in original). Plaintiffs insist that their “requested relief would apply

 only to F.D.” and argue that they do not seek to “enjoin the Navajo court or dictate its

 proceedings.” (ECF No. 19 at 15.) But an examination of caselaw related to the authority of

 federal courts to enjoin individuals from proceeding in foreign courts reveals that an antisuit

 injunction does restrict a foreign sovereign’s court.

         “Where two [sovereigns] have jurisdiction to prescribe and enforce rules of law and the

 rules they may prescribe require inconsistent conduct upon the part of a person, each [sovereign]

 is required by international law to consider” certain factors relating to comity. See United States

 v. Davis, 767 F.2d 1025, 1034 (2d Cir. 1985); see id. at 1036 (“Because the United States and the

 Cayman Islands had concurrent jurisdiction to prescribe, we must determine whether, having due

 regard to principles of international comity, the District Court properly exercised its power” to

 enjoin a criminal defendant from pursuing litigation before a Cayman Island court.). Where a

 United States federal district court has such jurisdiction, “it is well-settled that [it] has the power

 to enjoin a party before it from pursuing litigation before a foreign tribunal . . . .” Id. at 1038.




                                                   15
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.740 Page 16 of 22




 But, relevant here, “such an order often effectively restricts the jurisdiction of the foreign

 tribunal and should be used sparingly.” Id. “Indeed, because an order enjoining a litigant from

 continuing a foreign action is facially obstructive, international comity demands that this

 extraordinary remedy be used only after other means of redressing the injury sought to be

 avoided have been explored.” Id. International comity requires this extraordinary remedy to be

 used sparingly because “sovereign states . . . have a substantial interest in regulating the progress

 of litigation in [their] own courts.” See id.

         Plaintiffs are technically correct that an order from the state court enjoining F.D. from

 proceeding with her claims in tribal court would not work directly on the Navajo District Court.

 But they ignore that the Navajo District Court, as a quasi-sovereign has “a substantial interest in

 regulating the progress of litigation in its own courts.” C.f. Davis, 767 F.2d at 1038. And they

 ignore that the order they seek from the state court would “effectively restrict[] the jurisdiction

 of” the Navajo District Court. Further, Plaintiffs’ argument presupposes that the state court has

 the authority to enjoin F.D. from proceeding in tribal court. As explained below, the state court

 lacks this authority.

 IV.     Plaintiffs’ Right to Relief Depends on Resolution of a Substantial Question of Federal
         Law

         Plaintiffs argue that their “Complaint has two causes of action,” “declaratory judgment

 and breach of contract,” and argue that “[b]oth claims arise under Utah state law and do not

 require resolution of any federal issues.” (ECF No. 19 at 13.) Plaintiffs also argue that their

 “right to relief does not depend on resolution of a substantial question of federal law.” (ECF No.

 19 at 15.)

         Federal-question jurisdiction exists for all claims “arising under the Constitution, laws,

 or treaties of the United States.” 28 U.S.C. § 1331. “A case ‘arises under’ federal law under two



                                                  16
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.741 Page 17 of 22




 circumstances: [1] ‘a well-pleaded complaint establishes either that federal law creates the cause

 of action or [2] that the plaintiff’s right to relief necessarily depends on resolution of a substantial

 question of federal law.’” Gilmore v. Weatherford, 694 F.3d 1160, 1170 (10th Cir. 2012)

 (citation omitted).

         The second of these circumstances is, admittedly, a “less frequently encountered variety

 of federal ‘arising under’ jurisdiction . . . .” Grable & Sons Metal Prod., Inc. v. Darue Eng’g &

 Mfg., 545 U.S. 308, 312 (2005). Nevertheless, the Supreme Court has “recognized for [more

 than] 100 years that in certain cases federal-question jurisdiction will lie over state-law claims

 that implicate significant federal issues.” Id. “The doctrine captures the commonsense notion that

 a federal court ought to be able to hear claims recognized under state law that nonetheless turn

 on substantial questions of federal law, and thus justify resort to the experience, solicitude, and

 hope of uniformity that a federal forum offers on federal issues.” Id.

         Plaintiffs’ right to relief necessarily depends on two things. First, Plaintiffs’ relief

 depends on the state court having the authority to decide the case and enforce a disputed

 settlement agreement resolving claims brought by a Navajo, in Navajo District Court, under

 Navajo law. Second, even assuming the state court possesses this authority, Plaintiffs would only

 be entitled to the relief they seek if an order enjoining F.D. would not interfere with tribal

 sovereignty. Both of these questions implicate significant federal issues that not only warrant

 federal jurisdiction in this case, but demand it.

     A. The Fourth District Court Lacks the Authority to Enforce the Disputed Settlement
        Agreement

         As discussed above, courts possess inherent authority to enforce a settlement agreement

 prior to dismissal when they are the court of the original action. Here, the Navajo District Court

 is the court of the original action—not the state court. This court is persuaded that enforcement



                                                     17
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.742 Page 18 of 22




 of the disputed settlement agreement at issue “requires its own basis for jurisdiction.” C.f.

 Kokkonen, 511 U.S. at 378. But the court is aware of no authority—and Plaintiffs have presented

 none—that suggests that a state court has the power to enforce a disputed settlement agreement

 resolving claims brought by a tribal member, under tribal law, in tribal court, when the tribal

 court has never dismissed the tribal complaint.

          The state court already implicitly decided that it has the authority to decide the case when

 it granted Plaintiffs’ Motion for Entry of Default Judgment.10 The state court held that “[u]pon

 tender of [$60,000], Plaintiffs are released from all claims that are or could have been asserted

 against Plaintiffs in” F.D.’s tribal suit. (ECF No. 4-2 at 3.) It is well established that “when entry

 of a default judgment is sought against a party who has failed to plead or otherwise defend, the

 [trial] court has an affirmative duty to look into its jurisdiction both over the subject matter and

 the parties.” Williams v. Life Sav. & Loan, 802 F.2d 1200, 1203 (10th Cir. 1986). By entering the

 Order granting Plaintiffs’ Motion for Default Judgment, the state court already determined that it

 has subject matter jurisdiction to enforce a settlement agreement resolving ongoing claims in

 tribal court—despite the fact that the state court was not “the court of the original action.” Tracy-

 Collins Bank & Tr. Co. v. Travelstead, 592 P.2d 605, 607 (Utah 1979).

          Because the state court has already determined that it possesses this authority, the issue is

 ripe for federal review.11 “The allocation of sovereign authority among the federal government,

 the states, and tribes is ordinarily a matter of federal law.” Becker v. Ute Indian Tribe of the

 Uintah & Ouray Reservation, 868 F.3d 1199, 1203 (10th Cir. 2017). Whether the state court


 10F.D.’s default has no effect if the Fourth District Court lacked subject matter jurisdiction. F.D. was not required to
 respond to an action before a court lacking jurisdiction, although such a challenge would have been prudent and
 aided in the resolution of the dispute.
 11 “In order for a claim to be justiciable under Article III, it must present a live controversy, ripe for determination,
 advanced in a ‘clean-cut and concrete form.’” Kansas Judicial Review v. Stout, 519 F.3d 1107, 1116 (10th Cir.).



                                                            18
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.743 Page 19 of 22




 possesses subject-matter jurisdiction to enjoin F.D. from pursuing her claims in tribal court is an

 issue that relates directly to the allocation of authority between the state of Utah and the Navajo

 Nation and is therefore a matter of federal law.

          “This court has the unique authority to determine jurisdiction between the State and the

 Tribe.” Ute Indian Tribe of Uintah & Ouray Reservation v. Lawrence, No. 2:16-CV-00579, 2018

 WL 941720, at *2 (D. Utah Feb. 17, 2018). This court holds, as a matter of federal law, that the

 Navajo District Court possesses the exclusive authority to resolve the disputed settlement

 agreement between F.D. and Plaintiffs.12 This is because the action is still pending in the Navajo

 District Court, that court never dismissed F.D.’s Complaint, and because the Navajo District

 Court’s “inherent equitable power” to enforce the settlement agreement, Millner, 643 F.2d at

 1009, is rooted in its exclusive status as the “court of the original action.” Tracy-Collins, 592

 P.2d at 609. A motion to enforce the settlement agreement may be brought in the Navajo District

 Court—and no other.13

      B. Even if the State Court has the Authority to Enforce a Disputed Settlement Agreement
         Resolving Tribal Claims, That Action Would Interfere with Tribal Sovereignty

          As discussed above, the court holds that the Navajo District Court, as the court of the

 original action, possesses the exclusive authority to resolve the disputed settlement agreement.


 12To be clear, this court makes no judgment as to whether the tribal court has subject matter jurisdiction over F.D.’s
 underlying tribal claims. This case’s companion case, 2:19-cv-62, is currently stayed pending Plaintiffs’ exhaustion
 of their tribal remedies. The court dismisses Plaintiffs’ Complaint in this case—2:20-cv-507. But this dismissal has
 no effect on 2:19-cv-62. That case remains stayed. Here, the court only holds that the Navajo District Court, as the
 court of the original action, has the exclusive authority to resolve the disputed settlement agreement.
 13
   Plaintiffs emphasize that this court previously provided that “[b]ecause the state court judgment relates to an issue
 of preclusion—and not a lack of subject matter jurisdiction by virtue of mootness—this court concludes that relief
 related to the state court judgment must be made either in the state court or in the tribal court.” (ECF No. 45 at 21–
 22.) Pointing to this statement, Plaintiffs argue that this court already “tacitly recognized” that this “issue may be
 resolved in state court without deciding any federal questions.” (ECF No. 19 at 7–8.) Plaintiffs misunderstand the
 court’s previous statement. The court simply meant to convey to the parties that this court—the federal court—was
 not the proper forum to seek enforcement of the state court judgment. Upon further review, and with the benefit of
 further briefing, this court concludes that the Navajo District Court has the exclusive authority to resolve the
 disputed settlement agreement.


                                                           19
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.744 Page 20 of 22




 And, as discussed above, Plaintiffs have not identified the source of the state court’s authority to

 grant the relief they seek. But even if they could, the state court would be divested of this

 authority as a matter of federal law.

        “If state-court jurisdiction over Indians or activities on Indian lands would interfere with

 tribal sovereignty and self-government, the state courts are generally divested of jurisdiction as a

 matter of federal law.” Iowa Mut. Ins. Co. v. LaPlante, 480 U.S. 9, 15 (1987). Indian tribes

 possess the “power to make their own substantive law in internal matters, and to enforce that law

 in their own forums.” Santa Clara Pueblo v. Martinez, 436 U.S. 49, 71 (1978). F.D. argues that

 “[s]ettlement of Navajo court cases are guided by Navajo customary practices, which are deeply

 rooted in Navajo culture and self-governance.” (ECF No. 32 at 20.) In support of her argument,

 she cites to the Navajo Nation Supreme Court’s commentary on Navajo Rule of Civil Procedure

 16(a), which provides, in part:

        The development of our court system plainly imposes a duty on our Navajo
        Nation judges to use Diné methods of informal discussion whenever permissible,
        primarily to aid horizontal decision-making by the parties themselves. . . . [T]he
        Supreme Court has determined that Rule 16(a) clearly provides a window for a
        court to informally proceed using Diné methods of dispute resolution to facilitate
        settlement, during which the court is not constrained by rule-based formalities.

 (ECF No. 32 at 20 n. 2.) Based on F.D.’s citation to this commentary, the court is persuaded that

 resolution of a disputed settlement agreement under Navajo Law is likely very different than

 Utah law.

         The Navajo Nation possesses the power “to make [its] own substantive law in internal

 matters, and to enforce that law in [its] own forums.” Santa Clara Pueblo 436 U.S. at 71. If the

 state court were to enforce the settlement agreement, the Navajo Nation would be deprived of an

 opportunity to apply Navajo law to resolve a disputed settlement agreement resolving ongoing

 claims brought by a Navajo, in Navajo District Court, under Navajo law. This would interfere



                                                  20
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.745 Page 21 of 22




 with the Navajo Nation’s tribal sovereignty and self-government because the Navajo Nation, as a

 quasi-sovereign, has a substantial interest in regulating the progress of litigation in its own

 courts. C.f., United States v. Davis, 767 F.2d 1025, 1038 (2d Cir. 1985) (“all sovereign states,”

 have “a substantial interest in regulating the progress of litigation in its own courts.”). Because

 the Fourth District Court has already determined that it has the authority to resolve the disputed

 settlement agreement, and because further state action enjoining F.D. would interfere with the

 Navajo Nation’s tribal sovereignty, this court holds that the state court is “divested of jurisdiction

 as a matter of federal law,” Iowa Mut. Ins. Co., 480 U.S. at 15, to enforce the settlement

 agreement.

 V.      This Case is Dismissed

       As discussed above, this court holds, as a matter of federal law, that the Navajo District

 Court possesses the exclusive authority to resolve the disputed settlement agreement between

 F.D. and Plaintiffs. The Fourth District Court therefore lacks subject matter jurisdiction to

 enforce the disputed settlement agreement. Because Plaintiffs’ Complaint in this case—2:20-cv-

 507—depends on relief that the state court does not have the authority to grant, this case is

 dismissed without prejudice as to the Plaintiffs’ ability to pursue their claims and defenses in the

 Navajo District Court. F.D.’s Motion to Dismiss, (ECF No. 10), is GRANTED.

      This case’s companion case—2:19-cv-62—remains stayed. The court reiterates that it makes

 no judgment as to whether the tribal court has subject matter jurisdiction over F.D.’s underlying

 tribal claims.




                                                  21
Case 2:20-cv-00507-CW-DAO Document 43 Filed 11/02/20 PageID.746 Page 22 of 22




                                        Conclusion

    I. Plaintiffs’ Motion to Remand, (ECF No. 19), is DENIED.

    II. Defendant’s Motion to Dismiss, (ECF No. 10), is GRANTED.




       IT IS SO ORDERED.

       Dated this 2nd day of November, 2020.

                                          BY THE COURT:



                                          CLARK WADDOUPS
                                          United States District Judge




                                               22
